In this case bill was filed prior to the enactment of Chapter No. 11383, Laws of Fla., approved Nov. 30, 1925. The relief sought was the quieting of title to two separate parcels of land. The appellant responded to notice by publication directed to unknown defendants and filed his answer, in which he denied all allegations of the bill, except those to which he alleged he was without knowledge and of those allegations demanded proof. In his answer he incorporated a demurrer. In due course *Page 284 
a Master was appointed, testimony taken and the case was presented to the Chancellor for final disposition, at which time the dumurrer above mentioned was considered by the Chancellor. The salient ground of objection to the bill raised by the dumurrer was that it was multifarious.
If the appellant had filed a demurrer to the bill and, standing upon that, had brought the same on for hearing, it may be that the Chancellor's ruling on the demurrer would not have been as it was when it came on for hearing together with the merits of the cause after testimony had been taken.
It appears to us that the order of the Chancellor should be sustained upon authority of the opinion in the case of Farrall v. Forest Investment Company, 73 Fla. 191, 74 So. 216, and it is so ordered. What is here said is not in conflict with the rule laid down in McRainey v. Jarrell 59 Fla. 587, 52 So. 304; Terra Ceia Estates v. Taylor, 68 Fla. 261, 67 So. 169.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD J. J., concur.
ELLIS, C. J., AND BROWN, J. J., concur in the opinion. *Page 285